Case 1:20-cv-01589-JFB-CJB Document 59 Filed 03/04/21 Page 1 of 5 PageID #: 405




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

                                       )
 ASTELLAS PHARMA INC., ASTELLAS        )
 IRELAND CO., LTD., and ASTELLAS       )
 PHARMA GLOBAL DEVELOPMENT, INC.,      )
                                       )
                   Plaintiffs,         )
                                       )                 C.A. No. 20-1589-JFB-CJB
                    v.                 )
                                       )
 SANDOZ INC., ACTAVIS ELIZABETH LLC, )
 ACTAVIS LLC, TEVA PHARMACEUTICALS )
 USA, INC., APOTEX INC., APOTEX CORP., )
 AUROBINDO PHARMA LTD., AUROBINDO )
 PHARMA USA, INC., AUROLIFE PHARMA     )
 LLC, SAWAI PHARMACEUTICAL CO.,        )
 LTD., SAWAI USA, INC., PRINSTON       )
 PHARMACEUTICAL INC., ZHEJIANG         )
 HUAHAI PHARMACEUTICAL CO., LTD.,      )
 HUAHAI US INC., SOLCO HEALTHCARE      )
 US, LLC, WINDLAS HEALTHCARE, PVT.     )
 LTD.,WINDLAS BIOTECH LTD., ZYDUS      )
 PHARMACEUTICALS (USA), INC., CADILA )
 HEALTHCARE LTD. (d/b/a ZYDUS          )
 CADILA), LUPIN LTD. and LUPIN         )
 PHARMACEUTICALS, INC.,                )
                                       )
                   Defendants.         )
                                       )

                  STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

        IT IS HEREBY STIPULATED by Plaintiffs Astellas Pharma Inc., Astellas Ireland Co.,

Ltd., and Astellas Pharma Global Development, Inc. (collectively, “Plaintiffs”) and Defendants

Sandoz Inc., Actavis Elizabeth LLC, Teva Pharmaceuticals USA, Inc., Apotex Inc., Apotex Corp.,

Aurobindo Pharma Ltd., Aurobindo Pharma USA, Inc., Aurolife Pharma LLC, Sawai

Pharmaceutical Co., Ltd., Sawai USA, Inc., Prinston Pharmaceutical Inc., Zhejiang Huahai

Pharmaceutical Co., Ltd., Huahai US Inc., Solco Healthcare US, LLC, Zydus Pharmaceuticals

(USA), Inc., Cadila Healthcare Limited (d/b/a Zydus Cadila), Lupin Ltd., and Lupin


ME1 35851435v.1
Case 1:20-cv-01589-JFB-CJB Document 59 Filed 03/04/21 Page 2 of 5 PageID #: 406




Pharmaceuticals, Inc., subject to approval of the Court, that the deadlines set forth in the Court’s

February 2, 2021 Oral Order (D.I. 50) requiring the parties to submit (i) a copy Judge Burke’s Case

Management Checklist, (ii) a Proposed Scheduling Order, and (iii) a joint letter are extended to and

including Friday, March 12, 2021 (from Thursday, March 4, 2021).




                                                -2-
ME1 35851435v.1
Case 1:20-cv-01589-JFB-CJB Document 59 Filed 03/04/21 Page 3 of 5 PageID #: 407




 Dated: March 4, 2021

 MCCARTER & ENGLISH, LLP                      HEYMAN ENERIO GATTUSO & HIRZEL LLP

 /s/ Daniel M. Silver                         /s/ Dominick T. Gattuso
 Daniel M. Silver (#4758)                     Dominick T. Gattuso (#3630)
 Alexandra M. Joyce (#6423)                   Elizabeth A. DeFelice (#5474)
 405 N. King St., 8th Floor                   300 Delaware Ave., Suite 200
 Wilmington, DE 19801                         Wilmington, DE 19801
 (302) 984-6331                               Tel.: (302) 472-7300
 dsilver@mccarter.com                         dgattuso@hegh.law
 ajoyce@mccarter.com                          edefelice@hegh.law

 Attorneys for Plaintiffs Astellas Pharma       Attorneys for Defendant Sandoz Inc.
 Inc., Astellas Ireland Co., Ltd., and Astellas
 Pharma Global Development, Inc.



 ABRAMS & BAYLISS LLP                         SHAW KELLER LLP

 /s/ Christopher F. Cannataro                 /s/ Andrew E. Russell
 John M. Seaman (#3868)                       John W. Shaw (#3362)
 Christopher F. Cannataro (#6621)             Karen E. Keller (#4489)
 20 Montchanin Road, Suite 200                Andrew E. Russell (#5382)
 Wilmington, DE 19807                         1105 North Market Street, 12th Floor
 (302) 778-1000                               Wilmington, DE 19801
 Fax: (302) 573-3501                          (302) 298-0700
 seaman@abramsbayliss.com                     jshaw@shawkeller.com
 cannataro@abramsbayliss.com                  kkeller@shawkeller.com
                                              arussell@shawkeller.com
 Attorneys for Defendants Apotex Corp. and
 Apotex Inc.                               Attorneys for Defendants Actavis Elizabeth LLC and
                                           Teva Pharmaceuticals USA, Inc.




                                               -3-
ME1 35851435v.1
Case 1:20-cv-01589-JFB-CJB Document 59 Filed 03/04/21 Page 4 of 5 PageID #: 408




 HEYMAN ENERIO GATTUSO &                   MORRIS JAMES LLP
 HIRZEL LLP
                                           /s/ Kenneth L. Dorsney
 /s/ Dominick T. Gattuso                   Kenneth L. Dorsney (#3726)
 Dominick T. Gattuso (#3630)               Cortlan S. Hitch (#6720)
 Elizabeth A. DeFelice (#5474)             500 Delaware Avenue
 300 Delaware Ave., Suite 200              Suite 1500
 Wilmington, DE 19801                      Wilmington, DE 19899-2306
 Tel.: (302) 472-7300                      (302) 888- 6855
 dgattuso@hegh.law                         Fax: (302) 571-1750
 edefelice@hegh.law                        kdorsney@morrisjames.com
                                           chitch@morrisjames.com
 Attorneys for Defendants Sawai
 Pharmaceutical Co., Ltd., Sawai USA, Inc. Attorneys for Defendants Aurobindo Pharma Ltd.,
                                           Aurobindo Pharma USA, Inc., and Aurolife Pharma
                                           LLC


 STAMOULIS & WEINBLATT LLC                 YOUNG CONAWAY STARGATT & TAYLOR,
                                           LLP
 /s/ Stamatios Stamoulis
 Stamatios Stamoulis (#4606)               /s/ Pilar G. Kraman
 800 N. West Street, 3rd Floor             Pilar G. Kraman (#5199)
 Wilmington, DE 19801                      Beth A. Swadley (#6331)
 (302) 999-1540                            Rodney Square
 stamoulis@swdelaw.com                     1000 North King Street
                                           Wilmington, DE 19801
 Attorneys for Defendants Prinston         (302) 571-6600
 Pharmaceutical Inc., Zhejiang Huahai      bswadley@ycst.com
 Pharmaceutical Co., Ltd., Huahai US Inc., pkraman@ycst.com
 and Solco Healthcare US, LLC
                                           Attorneys for Zydus Pharmaceuticals (USA), Inc. and
                                           Cadila Healthcare Limited




                                            -4-
ME1 35851435v.1
Case 1:20-cv-01589-JFB-CJB Document 59 Filed 03/04/21 Page 5 of 5 PageID #: 409




 PHILLIPS, MCLAUGHLIN & HALL, P.A.

 /s/ Megan C. Haney
 John C. Phillips , Jr. (#110)
 David A. Bilson (#4986)
 Megan C. Haney (#5016)
 1200 N. Broom St
 Wilmington, DE 19806
 (302) 655-4200
 jcp@pgmhlaw.com
 dab@pmhdelaw.com
 mch@pgmhlaw.com

Attorneys for Lupin Ltd. and
Lupin Pharmaceuticals, Inc.




        IT IS SO ORDERED this _______day of ______________, 2021.



                                                ______________________________
                                                United States Magistrate Judge




                                          -5-
ME1 35851435v.1
